          Case 14-40987           Doc 1930        Filed 07/17/19 Entered 07/17/19 11:32:54                       Desc Main
                                                   Document     Page 1 of 1
                                     United States Bankruptcy Court
                                                  District of Massachusetts

                                       In re Telexfree, LLC, Case No. 14-40987
                                                                                      Court ID (Court use only)_____________

                     NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives notice pursuant to
Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this notice.

Name of Transferee                                                     Name of Transferor
Argo Partners                                                          Meerim Kurmanaliyeva

Name and Address for notices and payments:                             Court Record Address of Transferor
12 West 37th Street, 9th Floor                                         (Court Use Only)
New York, NY 10018
Phone:(212) 643-5443
                                                                       Name & Current Address of Transferor
                                                                       Meerim Kurmanaliyeva

                                                                       Claim #29292-000
                                                                       POC $5,870.20

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.

By:/s/ Scott Krochek                                                 Date: July 17, 2019
Transferee/Transferee's Agent




Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
